                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                               (MILWAUKEE DIVISION)


SCOTT STEELE,

                              Plaintiff,

v.                                                           Case No. 19-cv-1879

SCRIPPS MEDIA, INC.,

                              Defendant.


              PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR
                      EXTENSION OF TIME TO FILE ANSWER


               Defendant Scripps Media Inc. (“Scripps”) filed a motion for extension of time to

file an answer. (Dkt. 16.) Plaintiff opposes that motion.

               The complaint in this matter was filed on December 20, 2019. (Dkt. 1.) Pursuant to

Federal Rule of Civil Procedure 4(d), Plaintiff requested waiver of service from Scripps on

December 23, 2019, to which Scripps agreed, giving Scripps 60 days in which to answer or

otherwise respond to the complaint. (Dkt. 4.) As Scripps’ original answer date of February 21,

2020 approached, Scripps filed an unopposed motion for extension of time, which this Court

granted, further extending Scripps’ answer date to March 23, 2020. (Dkt. 7.) The current March

23rd answer date is a full 94 days after Plaintiff filed the complaint. Plaintiff has been more than

accommodating to Scripps,

               Scripps’ sole basis for seeking a further extension of its deadline to respond to the

complaint is efficiency. (Dkt. 16 at ¶ 1.) Scripps does not want to file a pleading that may prove

“unnecessary” if the case is settled at the upcoming mediation, scheduled to take place on the same




           Case 2:19-cv-01879-LA Filed 03/04/20 Page 1 of 2 Document 17
day Scripps’ responsive pleading is due. (Dkt. 15.) But knowing what Scripps’ answers and

defenses are, whether it is moving to dismiss, or whether it will file a counterclaim (which has

been threatened), will facilitate discussions during mediation. By filing a responsive pleading

before the mediation, the Court and the parties will have a better understanding of the actual,

specific issues in this case. That is a key to successful mediation.

               The Court should deny Scripps’ request for a further extension of time, and in fact

should order Scripps to file its responsive pleading before the mediation takes place.


                                       KRAVIT, HOVEL & KRAWCZYK S.C.



                                       /s/ Stephen E. Kravit
                                       Stephen E. Kravit
                                       State Bar No. 1016306
                                       Aaron H. Aizenberg
                                       WI State Bar No. 1066340
                                       Benjamin R. Prinsen
                                       State Bar No. 1074311
                                       Stuart J. Check
                                       State Bar No. 1096287
                                       Attorneys for Plaintiff
                                       Kravit, Hovel & Krawczyk s.c.
                                       825 North Jefferson - Fifth Floor
                                       Milwaukee, WI 53202
                                       (414) 271-7100 - Telephone
                                       (414) 271-8135 - Facsimile
                                       kravit@kravitlaw.com
                                       aha@kravitlaw.com
                                       brp@kravitlaw.com
                                       sjc@kravitlaw.com

                                       Dated: March 4, 2020




                                                  2

           Case 2:19-cv-01879-LA Filed 03/04/20 Page 2 of 2 Document 17
